DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 07/11/2022 have been entered. Claims 1-17 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of record, Richards, fails to disclose the claimed features of claim 1, “the surface structure arranged at the second surface of the fibre optical faceplate, and the surface structure is arranged to, by refraction, change the direction of at least part of the emitted light cones exiting the second surface of the fibre optical faceplate towards the aperture”. Specifically, that the display surface of Richards does not teach a distinct surface structure overlaying its display surface as recited by claim 1 of the instant application. Examiner respectfully disagrees. Examiner notes that in Fig 4B and 4C, the output surface 430 of the fiber optic taper 320 contains a curved shape that causes light to be directed via refraction, as light refracts when changing medium from fiber to air, towards an optics block of the device. For this reason the examiner maintains the rejection of claim 1 under USC 102. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Richards (US 2017/0343732, of record).
Regarding claim 1, Richards discloses an image generator device for changing the direction of at least one emitted light cone at a surface (see Fig 2A), the image generator device comprising an image generator and a fibre optical faceplate having a first and a second surface, wherein the second surface is a curved or freeform surface (see Fig 4A; Para [0051]; display includes an electronic display panel 410 and a fiber taper 320 that has a first and second surface, second surface is curved), the fibre optical faceplate being arranged to transmit light from the image generator so at least a part of light entering the first surface of the fibre optical faceplate exits through the second surface of the fibre optical faceplate and pass through an aperture (see Fig 4A; Para [0049-0053]; fiber taper 320 transmits light from panel 410 to surface 430 from which light is directed to an optic block that may include an aperture see Para [0023]), the fibre optical faceplate comprises a multitude of optical fibres and light exiting the second surface through optical fibres each form an emitted light cone (see Fig 4A; Para [0051]; fiber taper 320 comprises a bundle of optical fibers each form a light cone as seen in fig 3A), a surface structure is arranged at the second surface of the fibre optical faceplate, and the surface structure is arranged to, by refraction, change the direction of at least part of the emitted light cones exiting the second surface of the fibre optical faceplate towards the aperture (see Fig 2B; Para [0041-0043]; display surface 235 arranged to direct light towards optic block 118).
Regarding claim 2, Richards discloses the device according to claim 1 (see Fig 2A), wherein the first surface of the fibre optical faceplate is a non-planar surface (see Fig 2A; Para [0051]; first surface can be a curved surface as seen in fig 4B)
Regarding claim 3, Richards discloses the device according to claim 1 (see Fig 2A), wherein the image generator comprises a liquid crystal display or a light-emitting diode display or a digital micromirror device or a cathode-ray tube display (see Fig 2A; Para [0020]; electronic display may include LEDs or LCDs). 
Regarding claim 13, Richards discloses an optical system (see Fig 2B) comprising a combiner (see Fig 2B; Para [0023]; optics block 118) and an image generator device (see Fig 2B; Para [0041]; electronic display element 235), wherein: the image generator device comprises an image generator and a fibre optical faceplate having a first and a second surface, the second surface is a curved or freeform surface (see Fig 4C; Para [0045-0048]; element 300 comprises display 310 and fiber optic taper 320 containing a bottom and a top surface, which is curved), the fibre optical faceplate being arranged to transmit light from the image generator so at least a part of light entering the first surface of the fibre optical faceplate exits through the second surface of the fibre optical faceplate, the fibre optical faceplate comprises a multitude of optical fibres (see Fig 3B; Para [0048-0051]; taper 360 transmits light from display through first and second surfaces and comprises a plurality of optical fiber 350) and light exiting the second surface through optical fibres each form an emitted light cone characterized in that a surface structure is arranged at the second surface of the fibre optical faceplate, and the surface structure is arranged to by refraction change the direction of at least one emitted light cone of light exiting the second surface towards an eye box via the combiner (see Figs 2B and 3B; Para [0045-0048]; second surface curved and arranged to refract light towards exit pupil 250 through optics block 118).
Regarding claim 16, Richards discloses the system according to according to claim 13 (see Fig 3A), wherein the system is a head up display system (see Fig 3A; Para [0044]; system may be used as a part of a heads-up display system).
Regarding claim 17, Richards discloses a method for changing the direction of at least one emitted light cone (see Fig 2A), the method comprising: transmitting light from an image generator to a first surface of a fibre optical faceplate, whereby forming a generated image plane at the first surface of the fibre optical faceplate (see Fig 4A; Para [0051]; electronic display panel 310 transmits light to first face of taper), transmitting at least part of the light entering the first surface of the fibre optical faceplate to a curved or freeform second surface of the fibre optical faceplate (see Fig 4C; Para [0049-0051]; light is transmitted entering a first face to a second curved surface 430), whereby for each at least one fibre of the fibre optical faceplate an emitted light cone of light exiting the second surface is formed, generating a transformed generated image plane at the second surface of the fibre optical faceplate (see Fig 2B and 4C; Para [0021, 0048]; light emitted from taper 320 is cone shaped and forms image plane), changing by refraction the direction of the at least one emitted light cone of light exiting the fibre optical faceplate through the second surface towards an aperture, said changing occurring via a surface structure arranged at the second surface of the fibre optical faceplate (see Fig 2B; Para [0021-0023, 0041-0043]; output surface 330 redirects light towards optics box 118 which may include an aperture).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 2017/0343732, of record) in view of Yoshino (US 6,037,535, of record).
Regarding claim 4, Richards discloses the device according to according to claim 1 (see Fig 2A). Richards does not disclose wherein the surface structure (120) comprises a substructure. Richards and Yoshino are related because devices for changing the direction of light.
Yoshino discloses a device for changing the direction of light (see Fig 3) wherein the surface structure comprises a substructure (see Fig 3; Col 4, lines 49 - Col 5, lines 4; front surface 11a contains a substructure forming a Fresnel lens). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Richards with wherein the surface structure comprises a substructure of Yoshino for the purposes of correcting optical aberrations in order to improve the quality of the directed light.
Regarding claim 5, Richards discloses the device according to according to claim 1 (see Fig 2A). Richards does not disclose wherein the surface structure (120) comprises a first diffuser (123). Richards and Yoshino are related because devices for changing the direction of light.
Yoshino discloses a device for changing the direction of light (see Fig 3) wherein the surface structure comprises a first diffuser (see Fig 3; Col 4, lines 49 - Col 5, lines 4; front surface 11a contains a substructure forming a Fresnel lens that diffuses light as seen in fig 1). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Richards with wherein the surface structure comprises a first diffuser of Yoshino for the purposes of correcting optical aberrations in order to improve the quality of the directed light.
Regarding claim 7, Richards discloses the device according to according to claim 1 (see Fig 2A). Richards does not disclose wherein the geometry of the surface structure is arranged to change the surface normal of at least part of the second surface of the fibre optical faceplate to change the direction of at least one emitted light cone. Richards and Yoshino are related because devices for changing the direction of light.
Yoshino discloses a device for changing the direction of light (see Fig 3) wherein the geometry of the surface structure is arranged to change the surface normal of at least part of the second surface of the fibre optical faceplate to change the direction of at least one emitted light cone (see Fig 3; Col 4, lines 49 - Col 5, lines 4; front surface 11a contains a substructure forming a Fresnel lens that changes the direction of the emitted light cone). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Richards with wherein the geometry of the surface structure is arranged to change the surface normal of at least part of the second surface of the fibre optical faceplate to change the direction of at least one emitted light cone of Yoshino for the purpose of correcting optical aberrations in order to improve the quality of the directed light. 
Regarding claim 8, Richards discloses the device according to according to claim 1 (see Fig 2A). Richards does not disclose wherein a first surface structure is applied to a first region of the second surface of the fibre optical faceplate and a second surface structure is applied to a second region of the second surface of the fibre optical faceplate. Richards and Yoshino are related because devices for changing the direction of light.
Yoshino discloses a device for changing the direction of light (see Fig 3) wherein a first surface structure is applied to a first region of the second surface of the fibre optical faceplate and a second surface structure is applied to a second region of the second surface of the fibre optical faceplate (see Fig 3; Col 5, line 66 - Col 6, line 59; surface 11a comprises a Fresnel lens that may have a first region being the first three interior rings and an second region being the other outer rings) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Richards with wherein a first surface structure is applied to a first region of the second surface of the fibre optical faceplate and a second surface structure is applied to a second region of the second surface of the fibre optical faceplate of Yoshino for the purpose of correcting optical aberrations in order to improve the quality of the directed light. 
Regarding claim 9, Richards discloses the device according to according to claim 1 (see Fig 2A). Richards does not disclose wherein the surface structure comprises a Fresnel lens, forming a circular symmetric pattern of concentric ring structures. Richards and Yoshino are related because devices for changing the direction of light.
Yoshino discloses a device for changing the direction of light (see Fig 3) wherein the surface structure comprises a Fresnel lens, forming a circular symmetric pattern of concentric ring structures (see Fig 3; Col 8, lines 12-32; Fresnel lens surface comprises circular symmetric rings). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Richards with wherein the surface structure comprises a Fresnel lens, forming a circular symmetric pattern of concentric ring structures of Yoshino for the purposes of correcting optical aberrations in order to improve the quality of the directed light. 
Regarding claim 10, Richards discloses the device according to according to claim 1 (see Fig 2A). Richards does not disclose wherein the surface structure comprises a non-circular symmetric Fresnel lens, forming a pattern of concentric elliptical structures. Richards and Yoshino are related because devices for changing the direction of light.
Yoshino discloses a device for changing the direction of light (see Fig 3) wherein the surface structure comprises a non-circular symmetric Fresnel lens, forming a pattern of concentric elliptical structures (see Fig 3; Col 8, lines 12-32; Fresnel lens surface may comprise concentric elliptical rings). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Richards with wherein the surface structure comprises a non-circular symmetric Fresnel lens, forming a pattern of concentric elliptical structures of Yoshino for the purposes of correcting optical aberrations in order to improve the quality of the directed light. 
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 2017/0343732, of record) in view of Tosaya (US 2014/0043320, of record).
Regarding claim 6, Richards discloses the device according to according to claim 1 (see Fig 2A). Richards does not disclose further comprising at least one second diffuser positioned inside the image generator and/or between the image generator and the first surface of the fibre optical faceplate. Richards and Tosaya are related because both disclose image generator devices for directing light. 
Tosaya discloses an image generator device (see Fig 5) further comprising at least one second diffuser positioned inside the image generator and/or between the image generator and the first surface of the fibre optical faceplate (see Fig 5; Para [0068-0069]; micro lenses 15 are used to diffuse light between image generator 11 and first surface of 9).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Richards with further comprising at least one second diffuser positioned inside the image generator and/or between the image generator and the first surface of the fibre optical faceplate of Tosaya for the improving the quality of the produced image by increasing the amount of light diffused. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 2017/0343732, of record) in view of Aruga (US 2016/0348874, of record).
Regarding claim 11, Richards discloses the device according to according to claim 1 (see Fig 2A). Richards does not disclose wherein the thickness and/or depth of the surface structure is in the range of 10 nm - 1000 μm. Richards and Aruga are related because both disclose image generator devices for directing light. 
Aruga discloses an image generator device (see Fig 2A) wherein the thickness and/or depth of the surface structure is in the range of 10 nm - 1000 μm (see Fig 2A; Para [0047]; height, equivalent to depth of structure, is 80 μm).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Richards with wherein the thickness and/or depth of the surface structure is in the range of 10 nm - 1000 μm of Aruga for the improving the quality of the produced image by precise deflection of light. 
Regarding claim 12, Richards discloses the device according to according to claim 1 (see Fig 2A). Richards does not disclose wherein the thickness and/or depth of the surface structure is in the range of 1-100 μm. Richards and Aruga are related because both disclose image generator devices for directing light. 
Aruga discloses an image generator device (see Fig 2A) wherein the thickness and/or depth of the surface structure is in the range of 1-100 μm (see Fig 2A; Para [0047]; height, equivalent to depth of structure, is 80 μm).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Richards with wherein the thickness and/or depth of the surface structure is in the range of 1-100 μm of Aruga for the improving the quality of the produced image by precise deflection of light. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 2017/0343732, of record) in view of Cobb (US 2018/0284441, of record).
Regarding claim 14, Richards discloses the system according to claim 13 (see Fig 2A). Richards does not disclose comprising a beam splitter arranged to reflect light from the second surface of the fibre optical faceplate towards the combiner, and transmit the reflected light from the combiner to the eye box. Richards and Cobb are related because both disclose optical systems to direct displayed light.
Cobb disclose an optical system (see Figs 9A and 9B) comprising a beam splitter (see Fig 9A; Para [0077]; beam splitter 20) arranged to reflect light from the second surface of the fibre optical faceplate towards the combiner (see Fig 9A; Para [0077]; beam splitter 20 reflects light from surface of faceplate 74 towards mirror S1), and transmit the reflected light from the combiner to the eye box (see Fig 9A; Para [0077-0078]; beam splitter 20 transmits light from mirror S1 to eye).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Richards with comprising a beam splitter arranged to reflect light from the second surface of the fibre optical faceplate towards the combiner, and transmit the reflected light from the combiner to the eye box of Cobb for the purpose of properly displaying the improved optical image.
Regarding claim 15, Richards discloses the system according to claim 13 (see Fig 2A). Richards does not disclose comprising at least one optical component arranged to direct light between the image generator device and/or the beam splitter and/or the combiner and/or the eye box. Richards and Cobb are related because both disclose optical systems to direct displayed light.
Cobb disclose an optical system (see Figs 9A and 9B) comprising at least one optical component arranged to direct light between the image generator device and/or the beam splitter and/or the combiner and/or the eye box (see Fig 9A; Para [0077]; system includes a diffusive surface 30 between the image generator and beam splitter).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Richards with comprising at least one optical component arranged to direct light between the image generator device and/or the beam splitter and/or the combiner and/or the eye box of Cobb for the purpose of properly displaying the improved optical image.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872